AO 1.994-                   9) Order Setting Conditions of Release                                                     Page I of 3 Pages


                                                       UNITED STATES DISTRICT COURT
                                                                                   for the
                                                                     Middle District of Tennessee

             Umited States of America                                                )

                                                                                               Case No. 3:21-mj-2678

              Jack Jesse Griffith                                                     )
              Defendant                                                               )

                                                        ORDER SETTING CONDITIONS OF RELEASE

   : ' .--T IS ORDERED that the defendant's release is subject to these conditions:

         (1) ' The defendant must not violate federal, state, or local law while on release.

         (2) ' The defendant must advise the court or the pretrial services office or supervising officer in writing before making
               any change of residence or telephone number.

         (3)".The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
                  the court may impose.
                  The defendant must appear at:
                                                                                                      Place




                  on
                                                                                     Dale and Trnne


         '        If blank, defendant will be notified of neat appearance.

         (4) The defendant must sign an Appearance Bond, if ordered.




             •y   , 5
                        -
                                Case 3:21-mj-02678 Document 5 Filed 01/19/21 Page 1 of 3 PageID #: 5
  •~ r
AO 199B (Rev. 12/11) Additional Conditions of Release                                                                                     Page 2 of 3 Pages

                                                       ADDITIONAL CONDITIONS OF RELEASE

         IT.-IS FURTHER ORDERED that the defendant's release is suttject to the conditions marked below:

( ...)       (5)
              The defendant is placed in the custody of:
              Person or organization
              Address (only if above is an organization)
              City and state                                                                              Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                              Signed:
                                                                                                          Custodian                                      Date
.(x ); :(6)., .The defendant must:
        (z ) (a) submit to supervision by and report for supervision to the Pretrial Services office as directed and must call Pretrial
                     Services once per week, ( ) (b) continue or actively seek employment. O (c) continue or start an education
                                                                                   program,
         (x    ) (d) surrender any passport to:         the United States District Court Clerk
         (x    ) (e) not obtain a passport or other international travel document,
         (X    ) (f) , abide by the following restrictions on personal association, residence, or travel: only within the Middle District of Tennessee unless kre-
         `UVPrUVCU Uy I"retllal OUMUCJ UI1 1Ur I:UUIt Ul UG11SU1lal1Ui1 'Vllll cu,"ulG . rll/tttURUU auto ttayvnu K tv rr aauutK,t tt, , LULL-


          consultation with attorney. No travel outside of the continental United States without Court approval.
          (. ) (g): avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                       including:

         (         ) (h) get medical orpsyehiatrie treatment:

         (         ) (i) return to custody each                 at            o'clock after being released at                  o'clock for employment, schooling,
                         or the following purposes:

         (         ). (I), maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                             necessary.
         (x        ) (k) not possess a firearm, destructive device, or other weapon.
         (x        ) (1) not use alcohol (           ) at all (x  ) excessively.
         (x        ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                       medical practitioner,
         (x   ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                       frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                       substance screening or testing, The defendant trust not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                       substance screening or testing,
                     participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                       supervising officer.
         rr 1 ) ( p) participate in one of the following location restriction programs and comply with its requirements asdirected,
                       (     ) (i) Curfew. You are restricted to your residence everyday (             ) from                   to                  or (       ) as
                                     directed by the pretrial services office or supervising officer; or
                       O (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                     substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                     approved in advance by the pretrial set-vices office or supervising officer; or
                       (     ) (iii) Rome Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                     court appearances or other activities specifically approved by the court.
         (x.) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                       requirements and instructions provided.
                       O       You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                               supervising officer.
         (x ) (r) report as soon as possible within 48 hours, to the pretrial services office or supervising officer, every contact with law enforcement
                       personnel, including arrests, questioning, or traffic stops.
         (x ) (s) shall permit Pretrial Services Officer to visit you at home or elsewhere at any time, and allow Pretrial Services Officer to confiscate any contraband in
                      plain view.




                           Case 3:21-mj-02678 Document 5 Filed 01/19/21 Page 2 of 3 PageID #: 6
A0 199C' (Rev. 09/08) Adviceof Penalties                                                                       Page 3 of Pages

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE• DEFENDANT:

'YOU-.ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

  ;• ..,:Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
 revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
 hnprisonment, a fine, or both.
         While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
 and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
 consecutive Q, e., in addition to) to any other sentence you receive.
         It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
 tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
A inthidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
 significantly more serious if they involve a killing or attempted killing,
         If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
-.you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
         (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined
               not more than $250,000 or imprisoned for not more than 10 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not
               more than $250,000 or imprisoned for not more than five years, or both;
         (3) any other felony —you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       '(4) amisdemeanor—you will be fined not more than $100,000 or imprisoned not more than one year, orboth.
         A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
 addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                     Acknowledgment of the Defendant

        I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
 of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                          Defendant's Signature       _
                                                                                                                          I
                                                                                                                          t
                                                                                              C14, and State




                                                   Directions to the United States Marshal

  the defendant is ORDERED released after processing.
    )The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
      has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
      the appropriate judge at the time and place s -_:r-'


       E-
 Date; O~        `~` ~-~"L•1


                                                                        United States Magistrate Judge Jeffery S, Frensley
                                                                                           Printed name and title




                     DISTRIBUTION:         COURT    DEFENDANT      PRETRIAL SERVICE       U.S. ATTORNEY         U.S. MARSHAL




                Case 3:21-mj-02678 Document 5 Filed 01/19/21 Page 3 of 3 PageID #: 7
